IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-15-00079-CR

ROLANDO BARRAGAN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2011-1161-C1


                                          ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within

21 days of the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 28 days of the date of this Order. See id.

                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 15, 2015




Barragan v. State                         Page 2